Citation Nr: 0730491	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  05-17 539A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1968 to 
January 1970.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in March 2005, a 
statement of the case was issued in May 2005, and a 
substantive appeal was received in June 2005.  A Board video 
conference hearing was held in August 2007.  


FINDINGS OF FACT

1.  The veteran's right ear hearing acuity is not productive 
of an auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz of 40 decibels or greater, or auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz of 26 decibels or greater, or 
speech recognition scores less than 94 percent using the 
Maryland CNC Test.

2.  Left ear hearing loss manifested during the veteran's 
active service


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated 
by the veteran's active duty service, and the service 
incurrence of sensorineural hearing loss may not be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2007).

2.  Left ear hearing loss was incurred during the veteran's 
active duty service.  38 U.S.C.A. § 1110, 1153, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 
3.156(a), and 3.326(a).  Under the VCAA, VA has a duty to 
notify the claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet.App. 183, 187 (2002).

The record shows that in a March 2004 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought on 
appeal.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the March 2004 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  He was advised, at page 4, to submit 
information describing the additional evidence or the 
evidence itself.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in March 2004, which was prior to the 
May 2004 rating decision.  Accordingly, the requirements the 
Court set out in Pelegrini have been satisfied.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.
        
In the present appeal, the March 2004 VCAA letter provided 
notice of what type of information and evidence was needed to 
substantiate the claim for service connection.  Further, a 
March 2006 letter notified the veteran of the types of 
evidence necessary to establish a disability rating and 
effective date for the disability on appeal.  Thus, the 
requirements set forth in Dingess/Hartman have been met.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, a private medical opinion and a VA 
examination report.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant.   

The veteran was afforded a VA examination in July 2006.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination report obtained contains sufficient information 
to decide the issue on appeal.  See Massey v. Brown, 7 
Vet.App. 204 (1994).  Thus, the Board finds that a further 
examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

Analysis

The veteran is seeking service connection for bilateral 
hearing loss.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  
Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 

The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet.App. 87, 89 (1992).  Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the auditory 
system and post- service test results meeting the 
criteria of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due to 
significant noise exposure in service and 
audiometric test results reflecting an upward shift 
in tested thresholds in service, though still not 
meeting the requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service audiometric 
testing produces findings meeting the requirements 
of 38 C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound basis 
to attribute the post-service findings to the 
injury in service, or whether they are more 
properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

The veteran's service medical records were reviewed.  The 
veteran's January 1968 entrance service examination showed no 
hearing abnormality.  However, in October 1968, a hearing 
evaluation was done because of traumatic hearing loss.  It 
was also noted that the veteran complained of some tinnitus.  
The audiological evaluation revealed pure tone thresholds, in 
decibels as follows:

HERTZ


500
1000
2000
4000
RIGHT
0
0
0
5
LEFT
0
0
5
0

The impression was normal hearing.  The January 1970 service 
examination prior to discharge showed pure tone thresholds, 
in decibels as follows:

HERTZ


500
1000
2000
3000
4000
RIGHT
0
0
0
10
0
LEFT
0
0
0
0
5


In other words, the examination showed that the veteran's 
ears were clinically evaluated as normal as well as indicated 
that there was no hearing abnormality.  However, the 
veteran's contemporaneous medical history complained of 
hearing loss. 

Based on the evidence of record, the first post service 
medical evidence indicating a hearing disorder was a December 
2003 private Beltone audiogram, which appeared to show pure 
tone thresholds, in decibels as follows:



HERTZ


500
1000
2000
3000
4000
RIGHT
20
10
15
15
15
LEFT
40
40
50
65
75

The examiner noted that the veteran gave a history of two 
years of military service and was exposed to heavy artillery, 
machine gun fire resulting in sensorineural hearing loss in 
the left ear.   The examiner also noted that the left ear had 
in addition to sensorineural hearing loss, moderately severe 
with a high-tone frequency loss and revealed a speech 
discrimination score of 88 percent.  The right ear hearing 
was still quite excellent with a high-tone sensorineural 
hearing loss 4000 CPS loss also due to artillery fire, but 
speech discrimination score was 100 percent.  The otological 
examination was normal.  The assessment was sensorineural 
hearing loss bilaterally, more severe in the left ear due to 
artillery fire based on machine gun from history. 

The veteran was afforded a VA audiological examination in 
July 2006.  The claims file was reviewed.  The examination 
revealed pure tone thresholds, in decibels as follows:

HERTZ


500
1000
2000
3000
4000
RIGHT
15
10
15
20
30
LEFT
35
40
45
60
70

Speech recognition scores were 96 percent in the right ear 
and 76 percent in the left ear.  The diagnosis was normal 
right ear hearing and moderate sensorineural hearing loss in 
the left ear.  Although the examiner found that the veteran's 
tinnitus was as likely as not related to service based on the 
October 1968 notation in service, he determined that the 
veteran's left ear hearing loss was less likely as not the 
result of noise exposure or was late appearing hearing loss 
resulting from exposure to noise in military service.  The 
examiner based this opinion on the normal October 1968 and 
January 1970 hearing tests in service. 

In his statements and hearing testimony, the veteran 
identified two separate instances that affected his hearing 
in service.  The first was firing a machine gun in basic 
training without hearing protection.  The second was when he 
was sent out to the tank range and had to stand behind the 
tanks while they were firing.  After the machine gun firing, 
his ears were ringing and he could not hear so he reported to 
the hospital.  The veteran also testified that he has had 
problems with his left ear hearing since he got out of 
service.

The Board now must determine whether service connection for 
bilateral hearing loss is warranted.  With respect to the 
right ear, comparing the December 2003 private audiological 
evaluation and the July 2006 VA audiological examination 
results to the regulatory criteria set forth in 38 C.F.R. § 
3.385, the Board must conclude that the preponderance of the 
evidence is against a finding that the veteran currently 
suffers from right ear hearing loss as defined for VA 
compensation purposes.  In the absence of proof of a present 
disability, there can be no valid claim for service 
connection as Congress has specifically limited entitlement 
to service connection to cases where such incidents have 
resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  Thus, service connection for right ear hearing 
loss is not warranted. 

However, with respect to the left ear, the Board accepts that 
the medical evidence of record shows that the veteran meets 
the requirements of 38 C.F.R. § 3.385 for left ear hearing 
loss.  Nevertheless, the Board is faced with conflicting 
medical opinions as to whether the veteran's left ear hearing 
loss is related to service.  On the one hand, the VA 
audiologist who conducted the July 2006 VA examination found 
that the veteran's hearing loss was not related to service.  
However, the December 2003 private opinion by a doctor 
related the veteran's hearing loss to noise trauma in 
service.  Both examiners are identified as hearing 
specialists and neither opinion is significantly more 
detailed than the other.  The Board notes that the VA 
examiner indicated that he had reviewed the claims file, 
whereas, the private doctor did not.  Nevertheless, the 
private doctor based his opinion on accurate history given by 
the veteran, which is supported by the October 1968 service 
medical record.  The veteran's statements of record and 
hearing testimony have all been consistent in describing the 
events in service where he was exposed to noise, and, thus 
appears to be credible with respect to his history of hearing 
loss.   

Moreover, the Board finds it significant that the July 2006 
VA examiner found that the veteran's tinnitus was related to 
service from the October 1968 incident described in the 
service medical records.  Although hearing loss and tinnitus 
are separate disabilities, medical treatises indicate that 
the cause of tinnitus can usually be determined by finding 
the cause of the associated hearing loss.  See, e.g., 
Harrison's Principles of Internal Medicine 178 (Anthony S. 
Fauci et al. eds., 14th ed. 1998).  

The Board is thus presented with conflicting evidence that is 
essentially in a state of equipoise as to the medical 
conclusions to be drawn.  In such situations, a decision 
favorable to the appellant is mandated by 38 U.S.C.A. 
§ 5107(b).  Thus, service connection is warranted for left 
ear hearing loss.  


ORDER

Service connection for right ear hearing loss is denied.  

Service connection for left ear hearing loss is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits. 




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


